DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claim 1 is currently pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,042,952.  This is a statutory double patenting rejection.

Instant application
Claim 1:
A system for issuing, by an officer, a ticket to an offender for committing at least one legal violation, the system comprising: a first database including location-specific legal information, the location-specific legal information specifying remedial options available for each legal violation of a plurality of legal violations in a predetermined geographic area; and a handheld device communicably coupled to the first database and associated with the officer, the handheld device including: an optical scanner; a location sensor; a user interface for the officer to interact with the handheld device; a network interface; and a controller executing one or more instructions to: acquire, upon input from the officer based on an interaction with the user interface, via the optical scanner, personal information associated with a driver license of the offender; acquire, upon input from the officer, via the optical scanner, vehicle information associated with a vehicle associated with the offender and with the at least one legal violation; receive, from the officer via the user interface, an indication of the at least one legal violation; and without further input from the officer, generate the ticket by: acquiring, via the location sensor, location information associated with the handheld device; querying, via the network interface, one or more second databases with the personal information and receiving, in response to said querying, at least a portion of person identification information of the offender; querying, via the network interface, one or more third databases with the vehicle information and receiving, in response to said querying, at least a portion of vehicle identification information of the offender; 38Attorney Docket No. 365L-001 USO2 querying, via the network interface, the first database with the indication of the at least one legal violation and receiving, in response to said querying, a specification of a first remedial option of a set of remedial options associated with the at least one legal violation; and generating the ticket including the personal identification information, the vehicle identification information, the at least one legal violation, an indication of the first remedial option, and a field to receive a signature of the offender; receive the signature of the offender to generate an executed ticket; and transmit an indication of the executed ticket to one or more of a printing device, a handheld device associated with the offender, or an email account associated with the offender.
Patent No. 11,042,952
Claim 1:
A system for issuing, by an officer, a ticket to an offender for committing at least one legal violation, the system comprising: a first database including location-specific legal information, the location-specific legal information specifying remedial options available for each legal violation of a plurality of legal violations in a predetermined geographic area; and a handheld device communicably coupled to the first database and associated with the officer, the handheld device including: an optical scanner; a location sensor; a user interface for the officer to interact with the handheld device; a network interface; and a controller executing one or more instructions to: acquire, upon input from the officer based on an interaction with the user interface, via the optical scanner, personal information associated with a driver license of the offender; acquire, upon input from the officer, via the optical scanner, vehicle information associated with a vehicle associated with the offender and with the at least one legal violation; receive, from the officer via the user interface, an indication of the at least one legal violation; and without further input from the officer, generate the ticket by: acquiring, via the location sensor, location information associated with the handheld device; querying, via the network interface, one or more second databases with the personal information and receiving, in response to said querying, at least a portion of person identification information of the offender; querying, via the network interface, one or more third databases with the vehicle information and receiving, in response to said querying, at least a portion of vehicle identification information of the offender; querying, via the network interface, the first database with the indication of the at least one legal violation and receiving, in response to said querying, a specification of a first remedial option of a set of remedial options associated with the at least one legal violation; and generating the ticket including the personal identification information, the vehicle identification information, the at least one legal violation, an indication of the first remedial option, and a field to receive a signature of the offender; receive the signature of the offender to generate an executed ticket; and transmit an indication of the executed ticket to one or more of a printing device, a handheld device associated with the offender, or an email account associated with the offender.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876